     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     ZIAD ABELSON, an individual; and
                                                  325).
18   DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                      Defendants.                 CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21

22         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23   Defendant ZIAD ABELSON, an individual; and Does 1-10 (“Defendants”) and
24   alleges as follows:
25                                          PARTIES
26         1.      Plaintiff is substantially limited in performing one or more major life
27   activities, including but not limited to: walking, standing, ambulating, sitting; in
28   addition to twisting, turning and grasping objects. As a result of these disabilities,

                                                1
                                           COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 2 of 9 Page ID #:2


 1   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7   suffered from a “qualified disability” under the ADA, including those set forth in
 8   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9          2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   ZIAD ABELSON, an individual, owned the property located at 201 E. Redlands
11   Blvd, Redlands, CA 92373 (“Property”) on or around April 28, 2020.
12          3.     Plaintiff is informed and believes and thereon alleges that ZIAD
13   ABELSON, an individual, owns the Property currently.
14          4.     Plaintiff does not know the true name of Defendant, its business
15   capacity, its ownership connection to the Property serving 76 Gas Station
16   (“Business”), or its relative responsibilities in causing the access violations herein
17   complained of. Plaintiff is informed and believes that each of the Defendants herein,
18   including Does 1 through 10, inclusive, is responsible in some capacity for the
19   events herein alleged, or is a necessary party for obtaining appropriate relief.
20   Plaintiff will seek leave to amend when the true names, capacities, connections, and
21   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
22                               JURISDICTION AND VENUE
23          5.     This Court has subject matter jurisdiction over this action pursuant
24   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
25          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
26   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
27   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
28   federal ADA claims in that they have the same nucleus of operative facts and
                                                  2
                                             COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 3 of 9 Page ID #:3


 1   arising out of the same transactions, they form part of the same case or controversy
 2   under Article III of the United States Constitution.
 3          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 4   real property which is the subject of this action is located in this district and because
 5   Plaintiff's causes of action arose in this district.
 6                                FACTUAL ALLEGATIONS
 7          8.     Plaintiff went to the Business on or about April 28, 2020 for the dual
 8   purpose of purchasing gas and to confirm that this public place of accommodation is
 9   accessible to persons with disabilities within the meaning federal and state law.
10          9.     The Business is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12          10.    Parking spaces are one of the facilities, privileges, and advantages
13   reserved by Defendants to persons at the Property serving the Business.
14          11.    Unfortunately, although parking spaces were one of the facilities
15   reserved for patrons, there were no designated parking spaces available for persons
16   with disabilities that complied with the 2010 Americans with Disabilities Act
17   Accessibility Guidelines (“ADAAG”) on April 28, 2020.
18          12.    At that time, instead of having architectural barrier free facilities for
19   patrons with disabilities, Defendants have: a curb ramp at the end of the sidewalk
20   near the propane storage that projects into the vehicular traffic lane in violation of
21   Section 406.5 (which requires that curb ramps and the flared sides of curb ramps
22   shall be located so that they do not project into vehicular traffic lanes, parking
23   spaces, or parking access aisles); no accessible route from the gas pumps to the
24   entrance (Entrances shall be provided in accordance with 206.4. Entrance doors,
25   doorways, and gates shall comply with 404 and shall be on an accessible route
26   complying with 402); inaccessible toilet dispensers (Per 604.7, toilet paper
27   dispensers shall comply with 309.4 and shall be 7 inches (180 mm) minimum and 9
28   inches (230 mm) maximum in front of the water closet measured to the centerline of
                                                  3
                                             COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 4 of 9 Page ID #:4


 1   the dispenser); clear floor space at the restroom entrance door that has less than the
 2   required 18 inches clearance on the latch side of the door (see Table and Figure at
 3   404.2.4.1) due to merchandise display; and, no access aisle serving two of the
 4   accessible spaces at the Property (Section 502.3).
 5         13.    Subject to the reservation of rights to assert further violations of law
 6   after a site inspection found infra, Plaintiff asserts there are additional ADA
 7   violations which affect him personally.
 8         14.    Plaintiff is informed and believes and thereon alleges Defendants had
 9   no policy or plan in place to make sure that there was compliant accessible parking
10   reserved for persons with disabilities prior to April 28, 2020.
11         15.    Plaintiff is informed and believes and thereon alleges Defendants have
12   no policy or plan in place to make sure that the designated disabled parking for
13   persons with disabilities comport with the ADAAG.
14         16.    Plaintiff personally encountered these barriers. The presence of these
15   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
16   conditions at public place of accommodation and invades legally cognizable
17   interests created under the ADA.
18         17.    The conditions identified supra in paragraph 12 are necessarily related
19   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
20   the major life activities of walking, standing, ambulating, sitting, in addition to
21   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
22   placard; and because the enumerated conditions relate to the use of the accessible
23   parking, relate to the slope and condition of the accessible parking and accessible
24   route to the accessible entrance, relate to the proximity of the accessible parking to
25   the accessible entrance, and relate to the use of the accessible restroom.
26         18.    As an individual with a mobility disability who at times relies upon a
27   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
28   accommodations have architectural barriers that impede full accessibility to those
                                                 4
                                            COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 5 of 9 Page ID #:5


 1   accommodations by individuals with mobility impairments.
 2          19.      Plaintiff is being deterred from patronizing the Business and its
 3   accommodations on particular occasions, but intends to return to the Business for the
 4   dual purpose of availing himself of the goods and services offered to the public and
 5   to ensure that the Business ceases evading its responsibilities under federal and state
 6   law.
 7          20.      Upon being informed that the public place of accommodation has
 8   become fully and equally accessible, he will return within 45 days as a “tester” for
 9   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11          21.      As a result of his difficulty experienced because of the inaccessible
12   condition of the facilities of the Business, Plaintiff was denied full and equal access
13   to the Business and Property.
14          22.      The Defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17          23.      The violations identified above are easily removed without much
18   difficulty or expense. They are the types of barriers identified by the Department of
19   Justice as presumably readily achievable to remove and, in fact, these barriers are
20   readily achievable to remove. Moreover, there are numerous alternative
21   accommodations that could be made to provide a greater level of access if complete
22   removal were not achievable.
23          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
24   alleges, on information and belief, that there are other violations and barriers in the
25   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
26   notice regarding the scope of this lawsuit, once he conducts a site inspection.
27   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
28   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
                                                  5
                                             COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 6 of 9 Page ID #:6


 1   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 2   have all barriers that relate to his disability removed regardless of whether he
 3   personally encountered them).
 4         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 5   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 6                               FIRST CAUSE OF ACTION
 7   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 8     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 9                                        (P.L. 110-325)
10         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
11   above and each and every other paragraph in this Complaint necessary or helpful to
12   state this cause of action as though fully set forth herein.
13         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods, and services of any place
15   of public accommodation are offered on a full and equal basis by anyone who owns,
16   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
17   Discrimination is defined, inter alia, as follows:
18                a.     A failure to make reasonable modifications in policies, practices,
19                       or procedures, when such modifications are necessary to afford
20                       goods, services, facilities, privileges, advantages, or
21                       accommodations to individuals with disabilities, unless the
22                       accommodation would work a fundamental alteration of those
23                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24                b.     A failure to remove architectural barriers where such removal is
25                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
27                       Appendix "D".
28                c.     A failure to make alterations in such a manner that, to the
                                                 6
                                            COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 7 of 9 Page ID #:7


 1                         maximum extent feasible, the altered portions of the facility are
 2                         readily accessible to and usable by individuals with disabilities,
 3                         including individuals who use wheelchairs, or to ensure that, to
 4                         the maximum extent feasible, the path of travel to the altered area
 5                         and the bathrooms, telephones, and drinking fountains serving
 6                         the area, are readily accessible to and usable by individuals with
 7                         disabilities. 42 U.S.C. § 12183(a)(2).
 8         28.       Any business that provides parking spaces must provide accessible
 9   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
10   shall be at the same level as the parking spaces they serve. Changes in level are not
11   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
12   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
13   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
14   designated disabled parking space is a violation of the law and excess slope angle in
15   the access pathway is a violation of the law.
16         29.       A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily accessible
18   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19         30.       Here, the failure to ensure that accessible facilities were available and
20   ready to be used by Plaintiff is a violation of law.
21         31.       Given its location and options, Plaintiff will continue to desire to
22   patronize the Business but he has been and will continue to be discriminated against
23   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
24   the barriers.
25                                SECOND CAUSE OF ACTION
26       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
27          32.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28   above and each and every other paragraph in this Complaint necessary or helpful to
                                                  7
                                              COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 8 of 9 Page ID #:8


 1   state this cause of action as though fully set forth herein.
 2         33.    California Civil Code § 51 et seq. guarantees equal access for people
 3   with disabilities to the accommodations, advantages, facilities, privileges, and
 4   services of all business establishments of any kind whatsoever. Defendants are
 5   systematically violating the UCRA, Civil Code § 51 et seq.
 6         34.    Because Defendants violate Plaintiff’s rights under the ADA,
 7   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 8   52(a).) These violations are ongoing.
 9         35.    Plaintiff is informed and believes and thereon alleges that Defendants’
10   actions constitute discrimination against Plaintiff on the basis of a disability, in
11   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
12   previously put on actual or constructive notice that the Business is inaccessible to
13   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
14   inaccessible form, and Defendants have failed to take actions to correct these
15   barriers.
16                                          PRAYER
17   WHEREFORE, Plaintiff prays that this court award damages provide relief as
18   follows:
19         1.     A preliminary and permanent injunction enjoining Defendants from
20   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
21   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
22   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
23   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
24   under the Disabled Persons Act (Cal. C.C. §54) at all.
25          2.    An award of actual damages and statutory damages of not less than
26   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
27          3.    An additional award of $4,000.00 as deterrence damages for each
28   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
                                                 8
                                            COMPLAINT
     Case 5:20-cv-01124-JGB-SP Document 1 Filed 06/01/20 Page 9 of 9 Page ID #:9


 1   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 2         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 3   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 4

 5                               DEMAND FOR JURY TRIAL
 6         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 7   raised in this Complaint.
 8

 9   Dated: June 1, 2020              MANNING LAW, APC
10

11                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
12                                       Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
                                           COMPLAINT
